UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2093


JOHN M. DICKSON, JR.,

                Plaintiff - Appellant,

          v.

SECURITY GUARD CAPTAIN CARTER, of The Peninsula Town Center;
SECURITY GUARD MS. RHODES, of The Peninsula Town Center;
SECURITY GUARD MR. SHEPPARD, of The Peninsula Town Center;
ASSISTANT DIRECTOR MRS. MATHANY, of The Peninsula Town
Center; FEDERAL BUREAU OF INVESTIGATION TECHNICAL AGENTS
JOHN/JANE   DOE(S),   in  their   Individual  and   official
capacities; CITY OF HAMPTON POLICE CHIEF CHARLES JORDAN, in
his individual and official capacity, acting Under Color of
State Law; CITY OF HAMPTON POLICE OFFICERS JOHN/JANE DOE(S),
in their individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:13-cv-00061-AWA-DEM)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John M. Dickson, Jr., appeals the district court’s order

dismissing    his   civil        complaint      pursuant   to     28    U.S.C.

§ 1915(e)(2)(B)(ii) (2012) for failure to state a claim on which

relief may be granted.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           Dickson v. Carter, No. 4:13-cv-00061-

AWA-DEM   (E.D.   Va.    Aug.    28,   2015).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2